Title: From George Washington to William Gordon, 15 February 1778
From: Washington, George
To: Gordon, William



Dear Sir,
Valley-forge Feby 15th 1778.

Since my last to you abt the end of Jany I have been favourd with your Letter of the 12th of that Month, which did not reach my hands till within these few days. The question there put, was, in some degree, solved in my last—But to be more explicit, I can assure you that no person ever heard me drop an expression that had a tendency to resignation. the same principles that led me to embark in the opposition to the arbitrary claims of Great Britn operate with additional force at

this day; nor is it my desire to withdraw my Services while they are considered of importance in the present contest—but to report a design of this kind is among the Arts wch those who are endeavouring to effect a change, are practicing, to bring it to pass. I have said, & I still do say, that there is not an Officer in the Service of the United States that would return to the sweets of domestic life with more heart-felt joy than I should; but I would have this declaration, accompanied by these Sentiments, that while the public are satisfied with my endeavours I mean not to shrink in the cause—but, the moment her voice, not that of faction, calls upon me to resign, I shall do it with as much pleasure as ever the weary traveller retired to rest. This my dear Doc⟨tor⟩ you are at liberty to assert, but in doing it, I would have nothing formal—all things will come right again & soon recover their proper tone as the design is not only seen thro but reprobated. With sincere esteem and regard I am Dr Sir Yr Most Obedt & Affecte Servt

Go: W——n.


P.S. Mrs Washington who is now with me joins in best respects to Mrs Gordon with Yrs


G.W.
